                 Case
                 Case1:20-cv-10685-LLS
                      1:20-cv-10685-LLS Document
                                        Document30-1 Filed03/29/21
                                                 31 Filed  03/29/21 Page 1 of 14

                                                                                      DOCU'.\ff '\ f
... ""r"'ll
l    . ' ~  i..J I   I \   L                                                          ELECTRO~ICALLYFILEb
                                       UNITED STATES DISTRICT COURT                   DOC#:
                                      SOUTHERN DISTRICT OF NEW YORK
                                                                                      D ..\ T I- ~!l~ 0:    J.z,/z'I
                                                                                                            3     I
                                                                                     _ _::::..;::=:::;==:::=======::.I
                                                                                                                I




      ATLANTIC NEUROSURGICAL                                       Civil Action No . 1:20-10685 (LLS)
      SPECIALISTS, P.A.,

                                Plaintiff,                             Document electronically filed

      -against-
                                                                  DISCOVERY CONFIDENTIALITY
      MULTIPLAN, INC., CONNECTICUT                                         ORDER
      GENERAL LIFE INSURANCE COMP ANY,
      AND UNITED HEAL TH CARE INSURANCE
      COMPANY,

                               Defendants.



                It appearing that discovery in the above-captioned action is likely to involve the disclosure

      by the parties of confidential business information and confidential patient information, including

      personal identifiers; and it appearing further that legitimate interests warrant that such information

      remain confidential and that there is a substantial risk that clearly defined and serious injury or

      harm to the parties' legitimate proprietary interests will result should this Order not be entered;

      and it appearing further that the discovery of confidential health information is implicated in this

      action, and this Stipulation and Order is accordingly intended to provide protection sufficient to

      constitute a Qualified Protective Order under the Health Insurance Portability and Accountability

      Act of 1996 ("HIPAA") and the regulations promulgated under its aegis (see 45 C.F.R. §

      160.512( e)(1 )(ii)); and the parties having agreed to keep materials produced in discovery

      confidential and to return or destroy such materials in accordance with the terms set forth in this

      Order; and good cause having been shown for entry of this Order pursuant to 45 C.F.R.                §


      164.514(b)(2)(i), Rule 26(c)(l)(G) ofthe Federal Rules of Civil Procedure;
        Case1:20-cv-10685-LLS
        Case 1:20-cv-10685-LLS Document
                               Document30-1
                                        31 Filed
                                            Filed03/29/21
                                                  03/29/21 Page
                                                            Page22ofof14
                                                                       14




        IT IS on this _ _ _ day of _ _ _ _ _ _ _ , 2021, ORDERED as follows:

        1.      With respect to information relating to any patient discovered or exchanged in this

litigation that identifies an individual or subscriber in any manner and/or relates to the past, present,

or future care, services, or supplies relating to the physical or mental health or condition of such

individual or subscriber, the provision of health care to such individual or subscriber, or the past,

present, or future payment for the provision of health care to such individual or subscriber, the

parties shall designate that information as "CONFIDENTIAL HEALTH INFORMATION." The

term "Confidential Health Information" specifically includes "protected health information" as

such term is defined by the Standards for Privacy of Individually Identifiable Health Information,

45 CFR parts 160 and 164, promulgated pursuant to HIPAA. See 45 C.F.R. § 160.103 (defining

"individually identifiable health information" and "protected health information"). "Confidential

Health Information" includes, but is not limited to, medical bills, claims forms, charge sheets,

medical records, medical charts, test results, notes, dictation, invoices, itemized billing statements,

remittance advice forms, explanations of benefits, checks, notices, and requests . "Confidential

Health Information" also includes all notes, summaries, compilations, extracts, abstracts, or oral

communications that contain, are based on, or are derived from, Confidential Health Information.

"Confidential Health Information" does not include any document or information that has all of

the following identifiers of the individual or subscriber or of the relatives, employers, or household

members of the individual or subscriber removed or redacted pursuant to Rule 26(c)(l)(G) of the

Federal Rules of Civil Procedure:

                (a)     names;

                (b)     all geographic subdivisions smaller than a State, including
                street address, city, county, precinct, zip code, and their equivalent
                area codes, except for the initial three digits of a zip code if,
                according to the current publicly available data from the Bureau of
                the Census, (i) the geographic unit formed by combining all zip


                                                    2
Case
Case1:20-cv-10685-LLS
     1:20-cv-10685-LLS Document
                       Document30-1 Filed03/29/21
                                31 Filed  03/29/21 Page
                                                    Page33ofof14
                                                               14




     codes with the same three initial digits contains more than 20,000
     people, and (ii) the initial three digits of a zip code for all such
     geographic units containing 20,000 or fewer people is changed to
     000;

     (c)     all elements of dates (except year) for dates directly related
     to an individual, including birth date, admission dates, discharge
     dates and date of death, and all ages over 89, and all elements of
     dates (including year) indicative of such age, except that such ages
     and elements may be aggregated into a single category of age 90 or
     older;

     (d)    telephone numbers;

     (e)    fax numbers;

     (f)    electronic mail addresses;

     (g)    social security numbers;

     (h)    medical record numbers;

     (i)    health plan beneficiary numbers;

     U)      account numbers;

     (k)     certificate/license numbers;

     (1)     vehicle identifiers and serial numbers, including license
     plate numbers;

     (m)     device identifiers and serial numbers;

     (n)     web universal resource locators ("URLs");

     (o)     internet protocol ("IP") address numbers;

     (p)     biometric identifiers, including finger and voice prints;

     (q)     full face photographic images and any comparable images,
     and:

     (r)     any other unique identifying number, characteristic, or code
     except as permitted for a code utilized to re-identify de-identified
     data that complies with 45 C.F.R. § 164.514(c).




                                         3
        Case 1:20-cv-10685-LLS
        Case 1:20-cv-10685-LLS Document
                               Document 30-1
                                        31 Filed
                                             Filed03/29/21
                                                   03/29/21 Page
                                                             Page4 4ofof1414




Notwithstanding the foregoing sentence, the parties shall produce documents in response to

discovery requests of another party in this litigation without redaction, designating such documents

as further set forth herein.

        2.      Any party to this litigation and any third-party shall have the right to designate as

" Confidential" and subject to this Order any information, document, or thing, or portion of any

document or thing: (a) that contains trade secrets or competitively sensitive technical, marketing,

financial , sales or other confidential business information, or (b) that contains private or

confidential personal information, or (c) that contains information received in confidence from

third parties, or (d) that the producing party otherwise believes in good faith to be entitled to

protection under Rule 26( c)(1 )(G). Any party to this litigation or any third party covered by this

Order who produces or discloses any Confidential material, including without limitation any

information, document, thing, interrogatory answer, admission, pleading, or testimony, shall mark

the same with the following or similar legend: "CONFIDENTIAL" or "CONFIDENTIAL -

SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER" (hereinafter "Confidential").

        3.      Any party to this litigation and any third-party shall have the right to designate as

"Attorneys ' Eyes Only" and subject to this Order any information, document, or thing, or portion

of any document or thing that (a) otherwise qualifies as Confidential material pursuant to the terms

of this Order, and (b) contains highly-sensitive trade secrets or business information. To designate

any information within a document as Attorneys' Eyes Only, the producing party shall mark every

page of the document in which such information appears with the following or similar legend:

"ATTORNEYS ' EYES ONLY" or "ATTORNEYS ' EYES ONLY - SUBJECT TO DISCOVERY

CONFIDENTIALITY ORDER" . The parties agree to make good faith determinations that any




                                                  4
        Case 1:20-cv-10685-LLS
        Case 1:20-cv-10685-LLS Document
                               Document 30-1
                                        31 Filed
                                             Filed03/29/21
                                                   03/29/21 Page
                                                             Page5 5ofof1414




information designated as Attorneys' Eyes Only reasonably warrants that designation, as well as

protection under Rule 26( c).

       4.      All material designated Confidential Health Information, Confidential, and/or

Attorneys' Eyes Only shall be used by the receiving party solely for purposes of the prosecution

or defense of this action, shall not be used by the receiving party for any business, commercial,

competitive, personal or other purpose, and shall not be disclosed by the receiving party to anyone

other than those individuals set forth in Paragraphs 5 and 6 unless and until the restrictions herein

are removed either by written agreement of counsel for the parties or by order of the Court.

       5.      Confidential material, the contents of Confidential material, Confidential

Information and Confidential Health Information, may be disclosed only to the following

individuals under the following conditions:

               (a)     Outside counsel (herein defined as any attorney at the
                       parties' outside law firms) and relevant in-house counsel for
                       the parties;

               (b)     Outside experts or consultants retained by outside counsel
                       for purposes of this action, provided they have signed a non-
                       disclosure agreement in the form attached hereto as Exhibit
                       A;

               (c)     Secretarial, paralegal, clerical, duplicating        and   data
                       processing personnel of the foregoing;

               (d)     The Court and court personnel;

               (e)     Any deponent may be shown or examined on any
                       information, document or thing designated Confidential if it
                       appears that the witness authored or received a copy of it,
                       was involved in the subject matter described therein or is
                       employed by the party who produced the information,
                       document or thing, or if the producing party consents to such
                       disclosure;

                (f)    Vendors retained by or for the parties to assist in preparing
                       for pretrial discovery, trial and/or hearings including, but not



                                                  5
        Case
        Case 1:20-cv-10685-LLS
             1:20-cv-10685-LLS Document
                               Document 30-1 Filed03/29/21
                                        31 Filed   03/29/21 Page
                                                             Page6 6ofof1414




                      limited to, court reporters, litigation support personnel, jury
                      consultants, individuals to prepare demonstrative and
                      audiovisual aids for use in the courtroom or in depositions or
                      mock jury sessions, as well as their staff, stenographic, and
                      clerical employees whose duties and responsibilities require
                      access to such materials; and

              (g)     The parties. In the case of parties that are corporations or
                      other business entities, "party" shall mean executives who
                      are required to participate in decisions with reference to this
                      lawsuit and employees who are witnesses or potential
                      witnesses in the matter.

       6.     Attorneys ' Eyes Only material may be disclosed only to the following individuals

under the following conditions:

              (a)     Outside counsel (herein defined as any attorney at the
                      parties ' outside law firms) and relevant in-house counsel for
                      the parties who are engaged in the litigation;

              (b)     Outside experts or consultants retained by outside counsel
                      for purposes of this action, provided they have signed a non-
                      disclosure agreement in the form attached hereto as Exhibit
                      A;

               (c)    Secretarial, paralegal, clerical, duplicating        and   data
                      processing personnel of the foregoing ;

               (d)    The Court and court personnel;

               (e)    Any deponent may be shown or examined on any
                      information, document or thing designated Attorneys' Eyes
                      Only if it appears that the witness authored or received a
                      copy of it, was involved in the subject matter described
                      therein or is employed by the party who produced the
                      information, document or thing, or if the producing party
                      consents to such disclosure; and

               (f)    Vendors retained by or for the parties to assist in preparing
                      for pretrial discovery, trial and/or hearings including, but not
                      limited to, court reporters, litigation support personnel, jury
                      consultants, individuals to prepare demonstrative and
                      audiovisual aids for use in the courtroom or in depositions or
                      mock jury sessions, as well as their staff, stenographic, and




                                                 6
        Case
        Case1:20-cv-10685-LLS
             1:20-cv-10685-LLS Document
                               Document 30-1 Filed03/29/21
                                        31 Filed   03/29/21 Page
                                                             Page7 7ofof1414




                       clerical employees whose duties and responsibilities require
                       access to such materials.

       7.      Attorneys' Eyes Only material may not be disclosed to the parties. In the case of

parties that are corporations or other business entities, "party" shall mean officers, employees and

agents of the entity, with the exception of in-house counsel and their staff as set forth in Paragraph

6(a) and (c), above.

       8.      Confidential Health Information, Confidential material, and Attorneys' Eyes Only

material shall be used only by individuals permitted access to such material under Paragraphs 5

and 6, above. Confidential Health Information, Confidential material, and Attorneys' Eyes Only

material, copies thereof, and the information contained therein, shall not be disclosed in any

manner to any other individual, until and unless (a) outside counsel for the party asserting

confidentiality waives the claim of confidentiality and, with respect to Confidential Health

Information, there exists a valid authorization by the individual to whom it relates that complies

with the requirements of 45 C.F.R.   §   164.508(6), or (b) the Court orders such disclosure.

        9.     With respect to any depositions that involve a disclosure of Confidential Health

Information, Confidential material, or Attorneys ' Eyes Only material of a party to this action, such

party shall have until thirty (30) days after receipt of the deposition transcript within which to

inform all other parties that portions of the transcript are to be designated Confidential Health

Information, Confidential, or Attorneys ' Eyes Only, which period may be extended by agreement

of the parties. During this period, no such deposition transcript shall be disclosed, and no

individual attending such a deposition shall disclose the contents of the deposition, to any

individual other than the individuals described in Paragraph 5 (as to Confidential Health

Information and Confidential material) and Paragraph 6 (as to Attorneys' Eyes Only material).

Upon being informed that certain portions of a deposition are to be designated as Confidential



                                                   7
        Case
        Case 1:20-cv-10685-LLS
             1:20-cv-10685-LLS Document
                               Document 30-1 Filed03/29/21
                                        31 Filed   03/29/21 Page
                                                             Page8 8ofof1414




Health Information, Confidential, or Attorneys' Eyes Only all parties shall immediately cause each

copy of the transcript in its custody or control to be appropriately marked and limit disclosure of

that transcript in accordance with Paragraphs 5 and 6.

       10.     If counsel for a party receiving documents or information designated as

Confidential Health Information, Confidential, or Attorneys' Eyes Only hereunder objects to such

designation of any or all of such items, the following procedure shall apply:

               (a)     Counsel for the objecting party shall serve on the designating
               party or third party a written objection to such designation, which
               shall describe with particularity the documents or information in
               question and shall state the grounds for objection. Counsel for the
               designating party or third party shall respond in writing to such
               objection within 14 days, and shall state with particularity the
               grounds for asserting that the document or information is
               Confidential Health Information, Confidential, or Attorneys' Eyes
               Only. If no timely written response is made to the objection, the
               challenged designation will be deemed to be void. If the designating
               party or nonparty makes a timely response to such objection
               asserting the propriety of the designation, counsel shall then confer
               in good faith in an effort to resolve the dispute.

               (b)     If a dispute as to a Confidential Health Information,
               Confidential, or Attorneys' Eyes Only designation of a document or
               item of information cannot be resolved by agreement, the parties
               shall submit the dispute to the Court for resolution. The document
               or information that is the subject of the filing shall be treated as
               originally designated pending resolution of the dispute.

        11.    A party seeking to file any documents and/or things under seal shall file a motion

pursuant to Section 3 of the Hon. Louis L. Stanton' s Individual Rules and Practices. Designation

under this Order alone is not a sufficient basis to seek to seal.

        12.    If the need arises during trial or at any hearing before the Court for a party to

disclose Confidential Health Information, Confidential material, or Attorneys' Eyes Only material,

it may do so only after giving notice to the producing party and as directed by the Court. Nothing




                                                   8
        Case 1:20-cv-10685-LLS
        Case 1:20-cv-10685-LLS Document
                               Document 30-1
                                        31 Filed
                                             Filed03/29/21
                                                   03/29/21 Page
                                                             Page9 9ofof1414




herein constitutes a ruling that any information will be sealed or that an in camera presentation

will be permitted.

       13.     If, at any time, any person, other than the party who originally produced

Confidential Health Information, Confidential material, or Attorneys' Eyes Only material receives

a subpoena or other compulsory process by any court, administrative agency, legislative body, or

other person or entity commanding production of such materials, the person to whom the subpoena

or request is directed shall, except where prohibited by law, reasonably provide written notice to

the party who produced such materials. The party who produced such materials then shall have

the burden of defending against or objecting to such request. The person to whom the subpoena

or request is directed shall not take any position concerning the propriety of such subpoena or

request, or the discoverability of the information sought thereby. Unless otherwise ordered by a

Court or required by a government subpoena, the person to whom the subpoena or request is

directed shall comply with the request only if the party who produced the materials does not timely

seek, or is unsuccessful in seeking, an order modifying or quashing the request.

        14.    To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential Health Information, Confidential material, or Attorneys ' Eyes Only

material that should have been but was not designated as such at the time it was disclosed shall not

be deemed a waiver in whole or in part of a party' s claim of confidentiality, either as to the specific

information, document or thing disclosed or as to any other material or information concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by

notifying counsel for all parties to whom the material was disclosed, in writing and within a

reasonable time after disclosure, that the material should have been designated Confidential Health

Information, Confidential, or Attorneys' Eyes Only. Such notice shall constitute a valid




                                                   9
       Case
       Case 1:20-cv-10685-LLS
            1:20-cv-10685-LLS Document
                              Document 30-1 Filed03/29/21
                                       31 Filed   03/29/21 Page
                                                            Page1010ofof1414




designation of the information, document or thing as Confidential Health Information,

Confidential, or Attorneys' Eyes Only under this Discovery Confidentiality Order. Provided,

however, Confidential Health Information shall be treated in accordance with this Order without

regard to any designation or claim of protection at the time of production.

       15.     When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing party and brought

to the attention of the receiving party, the receiving party's treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken

disclosure of such information, document or thing shall not by itself constitute a waiver by the

producing party of any claims of privilege or work-product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party ' s claim of privilege, if

appropriate, within a reasonable time after receiving notice of the inadvertent or mistaken

disclosure by filing an appropriate application with the Court.

        16.    No information that is in the public domain or that is already known by the

receiving party through proper means, or that is or becomes available to a party from a source

other than the party asserting confidentiality that is rightfully in possession of such information on

a non-confidential basis, shall be deemed or considered to be Confidential material under this

Discovery Confidentiality Order.

        17.    No person, firm, corporation, or other entity subject to this Order shall give, show,

disclose, make available, or communicate Confidential Health Information, Confidential, or

Attorneys' Eyes Only information to any person, firm, corporation, or other entity not expressly

authorized by this Order to receive such Confidential Health Information, Confidential, or

Attorneys' Eyes Only information.




                                                  10
       Case1:20-cv-10685-LLS
       Case 1:20-cv-10685-LLS Document
                              Document30-1
                                       31 Filed
                                           Filed03/29/21
                                                 03/29/21 Page
                                                           Page11
                                                                11ofof14
                                                                       14




        18.    This Discovery Confidentiality Order is with reservation and without waiver of all

rights, defenses, objections and privileges any party may possess and shall not deprive any party

of its right to object to discovery by any other party or on any permitted ground. This Discovery

Confidentiality Order is being entered without prejudice to the right of any party to move the Court

for modification or for relief from any of its terms.

        19.    This Discovery Confidentiality Order shall survive the termination of this action

and shall remain in full force and effect unless modified by an order of this Court or by the written

stipulation of the parties filed with the Court.

       20.      Upon final conclusion of this litigation, including any appeals, each party or other

individual subject to the terms hereof shall be under an obligation to assemble and to return to the

originating source all originals and unmarked copies of documents and things containing

Confidential Health Information, Confidential, or Attorneys' Eyes Only information and to

destroy, should such source so request, all copies of such materials that contain and/or constitute

attorney work product as well as excerpts, summaries and digests revealing such Confidential

Health Information. Confidential, or Attorneys' Eyes Only material; provided, however, that

counsel may retain complete copies of all transcripts and pleadings including any exhibits attached

thereto for archival purposes, subject to the provisions of this Discovery Confidentiality Order

and, as to Confidential Health Information, the requirements of HIP AA and 45 C.F.R.                §


164.504(e)(2)(ii)(J), imposed on Business Associates to preserve the privacy of those transcripts

and pleadings. Each party shall be required, within 21 days of the entry of any final order,

disposition, agreement, or other event triggering the conclusion of this litigation, to provide a

certification indicating compliance with this paragraph. To the extent a party requests the return

of such material from the Court after the final conclusion of the litigation, including the exhaustion




                                                   11
          Case
          Case 1:20-cv-10685-LLS
               1:20-cv-10685-LLS Document
                                 Document 30-1 Filed03/29/21
                                          31 Filed   03/29/21 Page
                                                               Page1212ofof1414




of all appeals therefrom and all related proceedings, the party shall file a motion seeking such

relief.

CONSENTED TO BY:

 s/ John W. Leardi                                     s/ Erro 1 King
 John W. Leardi                                        Errol King, admitted pro hac vice
 BUTT ACI LEARDI & WERNER LLC                          Phelps Dunbar LLP
 212 Carnegie Center, Suite 202                        II City Plaza
 Princeton, New Jersey 08540                           400 Convention Street, Suite 1100
 Attorneys for Plaintiff Atlantic Neurosurgical        Baton Rouge, LA 70802
 Specialists, P.A.                                     Attorneys for Defendant Multiplan, Inc.

 s/ E. Evans Wohlfarth, Jr.                            s/ Matthew P. Mazzola
 E. Evans Wohlfarth, Jr.                               Matthew P . Mazzola
 GIBBONS P.C.                                          ROBINSON+COLE
 One Gateway Center                                    Chrysler East Building
 Newark, NJ 07102                                      666 Third A venue, 20 th Floor
 Attorneys for Defendant Connecticut General Life      New York, New York 10017
 Insurance Company                                     Attorneys for Defendant
                                                       UnitedHealthcare Insurance Company




          IT IS SO ORDERED.



Dated:    'WlaA.t..1. l Cf   I
                                 Lo 1,.. l             L-L -.s~
                                             Hon. Louis L. Stanton, U.S.D.J.




                                                  12
       Case 1:20-cv-10685-LLS
       Case 1:20-cv-10685-LLS Document
                              Document 30-1
                                       31 Filed
                                            Filed03/29/21
                                                  03/29/21 Page
                                                            Page1313ofof1414




                                         EXHIBIT A
                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ATLANTIC NEUROSURGICAL                                     Civil Action No. 1:20-10685 (LLS)
SPECIALISTS, P.A.,

                    Plaintiff,                                Document electronically filed

-against-
                                                         AGREEMENTTOBEBOUNDBY
MULTIPLAN, INC. , CONNECTICUT                            DISCOVERY CONFIDENTIALITY
GENERAL LIFE INSURANCE COMP ANY,                                  ORDER
AND UNITED HEAL TH CARE INSURANCE
COMPANY,

                   Defendants.



I, _ _ _ _ _ _ _ _ _ _ _ _ _ , being duly sworn, state that:

        1.     My address is _ _ _ __ _ _ _ _ _ _ _ __ _ _ _ _ __

        2.     My present employer is _ _ _ _ _ _ _ _ _ _ _ _ and the address of my

present employment is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        3.     My present occupation or job description is _ _ _ _ _ _ _ _ __

        4.     I have carefully read and understood the prov1s10ns of the Discovery

Confidentiality Order in this case signed by the Court, and I will comply with all provisions of the

Discovery Confidentiality Order which are incorporated by reference in this Agreement.

        5.     I will hold in confidence and not disclose to anyone not qualified under the

Discovery Confidentiality Order any Confidential Health Information, Confidential Material,

Attorneys' Eyes Only material or any words, summaries, abstracts, or indices of these materials or

information disclosed to me.




                                                 13
         Case 1:20-cv-10685-LLS
         Case 1:20-cv-10685-LLS Document
                                Document 30-1
                                         31 Filed
                                              Filed03/29/21
                                                    03/29/21 Page
                                                              Page1414ofof1414




         6.        I will limit use of Confidential Health Information, Confidential Material, and

Attorneys' Eyes Only material disclosed to me solely for purpose of this action.

         7.        No later than the final conclusion of the case, I will return all Confidential Health

Information, Confidential Material, Attorneys ' Eyes Only material and summaries, abstracts, and

indices thereof which come into my possession, and documents or things which I have prepared

relating thereto, to counsel for the party for whom I was employed or retained.

         I declare under penalty of perjury that the foregoing is true and correct.



Dated:   -    -   - - - - --
                                                 Name




                                                     14
